In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
**********************
BETHANY BLAGA,           *
                         *                         No. 13-654V
             Petitioner, *                         Special Master Moran
                         *
v.                       *                         Filed: February 12, 2016
                         *
SECRETARY OF HEALTH      *                         Attorneys’ fees and costs; award in
AND HUMAN SERVICES,      *                         the amount to which respondent does
                         *                         not object.
             Respondent. *
**********************

Amber D. Wilson, Maglio, Christopher & Toale, PA, Sarasota, FL, for petitioner;
Traci R. Patton, United States Dep’t of Justice, Washington, DC, for respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On January 18, 2016, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $75,648.72 for attorneys’ fees and costs incurred by
petitioner’s counsel. The Court awards this amount.

       On September 9, 2013, Bethany Blaga filed a petition for compensation,
alleging that the influenza (“flu”) vaccine, which she received on or about
September 21, 2012, caused development of acute demyelinating
encephalomyelitis (“ADEM”). Petitioner received compensation based upon the
parties’ stipulation. Decision, issued September 24, 2015. Because petitioner

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
received compensation, she is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $75,648.72 in attorneys’ fees and costs.
Additionally, in compliance with General Order No. 9, petitioner states that she did
not incur any in out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $75,648.72, in the form of a check made payable to
      petitioner and petitioner’s attorney, Amber D. Wilson, of Maglio
      Christopher & Toale, PA, for attorneys’ fees and other litigation costs
      available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2